Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-10 is the inclusion of the limitations of a printer support structure that includes a pair of bushings attached to the frame and permitting ends of a shaft of the detachable platen roller to be inserted therein, wherein a part of either the frame or each of the bushings located around the shaft and closer to a guide surface of the detachable platen roller than the frame in a longitudinal direction of the detachable platen roller forms a support part configured to receive a force applied by a print head pressing against the detachable platen roller. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 11-20 is the inclusion of the limitations of a printer that includes a pair of bushings attached to the frame, ends of a shaft of the detachable platen roller being inserted into the pair of bushings, wherein a part of either the frame or each of the bushings located around the shaft and closer to a guide surface of the detachable platen roller than the frame in a longitudinal direction of the detachable platen roller forms a support part configured to receive a force applied by the print head pressing against the detachable platen roller. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US 20110214820) disclose a medium transporting apparatus having a platen roller, a pressure roller and a support member. The pressure roller urges the carrier web against the platen roller. A support member is mounted on a cover and rotatably supports the pressure roller. The cover is pivoted between an open position and a closed. Immediately after the cover has moved to the closed position, the pressure roller contacts the platen roller and then slides by a predetermined amount on the circumferential surface of the platen roller in a direction away from the separating member.  Son et al. (US 2006/0115311) disclose a thermal image forming apparatus having a platen roller, a print head, which rotates around the platen roller and a restricting element which rotates together with the print head. The restricting element restricts the movement of the platen roller in a transport direction of the medium so that the print head heating unit is placed at a printing nip formed by the platen roller.  Bouverie et al. (US 2005/0271441) disclose a printer having a media take-up assembly, a support block assembly, a printhead assembly, a stepper motor assembly and a display assembly and a support housing.  The support housing is configured to receive and align one of the modular printer assemblies with the other modular printer assemblies. Each of the assemblies is configured as a module which can be easily accessed and quickly secured to or detached from the support housing. The support housing is adapted to receive assembly modules for both thermal ink printers and ribbon ink printers such that the modular printer can be easily converted from one to the other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853